Order entered August 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00170-CV

                                   ERIC DRAKE, Appellant

                                                V.

                         CARMEN SIFUENTES, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-03940

                                            ORDER
       We GRANT appellant’s August 13, 2013 motion for an extension of time to file a brief.

Appellant shall file his brief on or before September 16, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE